Title: To James Madison from James Monroe, 12 April 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond april 12. 1802.
I took the liberty lately to forward to yr. care by Major Coleman who went to Alexa. a box containing the three pieces of tapestry, which are intended for Mr. Fenwick, he having promised to take charge of and sell them for me. Can you possibly convey them to his possession. He is I believe some where ⟨in th⟩e neighbourhood of the federal city. Will you also be so good as put the enclosed letter or such memo: ⟨fro⟩m it as the case warrants relative to the author, in the hands of the Secretary of Treasury or navy or both. Dr. Eustace & (I presume) Genl. Dearbourne know him, who will vouch for what his pretentions are. I considered him an honest deserving man by his conduct in France & as such spoke of him to our govt. at the time. I wish it to be known to Dr. Eustace that I have made this gentn. known to you, as he has repeatedly requested me to do. Being acquainted with him in France, he thinks he has a claim on me here for similar good offices with those he experienc’d there, which I render without reluctance, on the opinion I formed of his integrity. Mrs. M. who has lately added a daughter to our family, unites in best regards to Mrs. Madison. Yr. friend & servt
Jas. Monroe
 

   
   RC (James Monroe Museum and Memorial Library, Fredericksburg, Va.). RC torn. The editors are grateful to Lee Langston-Harrison of the Monroe Museum for her assistance in reading the damaged portion. Enclosure not found.



   
   Monroe referred to John Leach, a sea captain and merchant from Boston who had resided in Paris when Monroe was minister to France. Monroe had previously recommended Leach for the post of U.S. consul at Dunkirk; this time Leach requested a position as commissioner of bankruptcy at Boston (Monroe to Edmund Randolph, 1 Aug. 1795, and Monroe to Jefferson, 7 July 1802, Hamilton, Writings of Monroe, 2:338–39, 3:355–56; Leach to Monroe, 7 June 1802 [DNA: RG 59, LAR, 1801–9]).


